DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/22 was filed after the mailing date of the Notice of Allowance on 4/18/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
See 37 CFR 1.97(b)(4).

Claim Status
Claims 1-14 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious the particular claimed configuration of the gas-lift treatment system/method that involves multiple components including at least two separators, two heat exchangers (e.g. chiller, cooler, condenser, evaporator, refrigerator, boiler, heater), a Joule-Thomson/Thompson valve (e.g. expander), and a set of specific flow paths/loops that further involve returning some fluid back through the components (e.g. the downstream second separator 38 circulates gas 42 back to the upstream first heat exchanger 54 and circulates liquid 32 back to the upstream second heat exchanger 58).
Meyer, in the non-provisional application 16576394 (see the 6/3/22 non-patent literature (NPL) cited in the 6/3/22 IDS), teaches, in four alternative species shown in Figures 1-4, a natural gas conditioning system that includes multiple separators, multiple coolers, and valves. Meyer also teaches, for example in Figure 1, using a recycled gas stream 21 from a second separator 20.
Alferov et al. US20070227186 teaches a system and method for gas separation.
Patel et al. US7484385 teaches an ethane recovery process that is based on multiple reflux streams.
While the previously cited references disclose/teach some of the elements of the claimed invention, the combination of references does not fully capture the structure and interplay of the elements as recited in the claims. Therefore, the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious all of the features of the applicant’s claimed invention as the features amount to more than a predictable use of the elements in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document DiBenerdini et al. US11319217 teaches a system and method for cleaning dirty water.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	6/7/22